NOT FOR PUBLICATION                      FILED
                        UNITED STATES COURT OF APPEALS                    MAR 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: HELENA PEREZ REILLY,                        No.   20-60013

                   Debtor.                         BAP No. 19-1187

------------------------------
                                                   MEMORANDUM*
HELENA PEREZ REILLY,

                   Appellant,

  v.

WELLS FARGO BANK N.A.,

                   Appellee.

                             Appeal from the Ninth Circuit
                              Bankruptcy Appellate Panel
                Spraker, Faris, and Brand, Bankruptcy Judges, Presiding

                                 Submitted March 16, 2021**

Before:        GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

       Chapter 13 debtor Helena Perez Reilly appeals pro se from the Bankruptcy



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appellate Panel’s (“BAP”) judgment affirming the bankruptcy court’s order

dismissing her adversary proceeding. We have jurisdiction under 28 U.S.C.

§ 158(d). We review de novo BAP decisions and apply the same standard of

review that the BAP applied to the bankruptcy court’s ruling. Boyajian v. New

Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The bankruptcy court properly dismissed Reilly’s adversary proceeding

because Reilly failed to allege facts sufficient to show that Wells Fargo Bank N.A.

lacked standing for its proof of claim or that the proof of claim was otherwise

invalid. See Fed. R. Bankr. P. 3001(f) (“A proof of claim executed and filed in

accordance with these rules shall constitute prima facie evidence of the validity

and amount of the claim.”); Tracht Gut, LLC v. L.A. Cnty. Treasurer & Tax

Collector (In re Tracht Gut, LLC), 836 F.3d 1146, 1150 (9th Cir. 2016) (setting

forth standard of review for bankruptcy court’s dismissal under Fed. R. Civ. P.

12(b)(6)); Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se

pleadings are liberally construed, a plaintiff must allege facts sufficient to state a

plausible claim).

      We reject as unpersuasive Reilly’s challenge to the authenticity of the note

and deed of trust. See Fed. R. Bankr. P. 3001(f).




                                           2                                     20-60013
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       20-60013